Paul Ward, J., dissenting. For two reasons I cannot agree with the majority opinion. In the first place, § 41-2001 contemplates some kind of a house or building and not the wide open spaces. A different interpretation is reached by the majority apparently because the statute contains the word “place,” but to get the significance of the use of the word “place” the entire context must, of course, be read and considered. The first part of the section reads as follows: “Every person who shall keep, conduct or operate, or shall be interested, directly or indirectly, in keeping, conducting or operating any gambling house, or place where gambling is carried on . . . ” It seems to me that a fair construction of the English language indicates that the Legislature, by using the phrase “or place where gambling- is carried on,” intended to clarify the thing to be prohibited rather than to clarify the place where it was to be prohibited. If, by the above language, the Legislature meant to clarify the “place” then it was not only meaningless but also confusing to use the word “house” in the first instance. In the second place, I think the cause should have been reversed because the State failed to show the defendant had some kind of interest as a banker or exhibitor in the gambling activities. This was held to be necessary in the case of Tully v. State which was cited by the majority. The majority opinion, however, attempts to distinguish the Tully case on the ground it construed § 41-2003 of the Ark. Statutes whereas this defendant was convicted under § 41-2001. A casual reading of both sections discloses that neither says anything about the defendant having any “interest” in the activities. The only evidence set out in the majority opinion approaching the question of “interest” is the following: “He (defendant) would hold the money — ‘keep it straight.’ Everett Colbert was ‘the boss’ of operations at the table.” In the Tully case it was admitted the defendant controlled the room and the table and held the money and cashed the “chips.” I can think of no reason why the reasoning applied in the Tully case should not be applied in this case.